Citation Nr: 0204381	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  98-06 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death based on exposure to herbicide agents.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The veteran was honorably discharged in February 1970 with 20 
years, 10 months and 23 days of active duty service.  He died 
in April 1996.  The appellant is the veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded the case to the RO for additional 
development in October 1998.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Although the appellant contends an August 2000 VA medical 
opinion was not compliant with the October 1998 remand 
instructions, the Board finds the RO's post-remand 
development and the August 2000 VA medical opinion compliant 
with the remand order and adequate for a determination of the 
matter on appeal.  

While the remand order requested a discussion of "all 
pertinent medical studies on the subject of herbicide 
exposure and cancers of the brain" and the August 2000 
opinion did not include an exhaustive list of the scientific 
and medical studies reviewed, the Board finds that in the 
absence of any competent contradictory evidence it must be 
concluded that the reviewing specialist found no pertinent 
medical studies to discuss and dismissed the available 
scientific medical evidence on Cancernet, Mednet, and Devita 
Medical Oncology as irrelevant or inapplicable to the matter 
on appeal.  The Board further finds this conclusion is 
consistent with the March 1997 statement of the veteran's 
oncologist, in essence, that there had been no definitive 
studies undertaken to include or exclude any relationship 
between this type of brain tumor and Agent Orange.  


FINDINGS OF FACT

1.  The appellant has been adequately notified of the 
evidence necessary to substantiate her claim and of the 
action to be taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition has been obtained and the available medical 
evidence is sufficient for an adequate determination of the 
matter on appeal.

3.  The veteran died in April 1996 at the age of 65.

4.  Gunshot wound of the head was certified as the immediate 
cause of death on the veteran's death certificate. 

5.  The issue of service connection for the cause of death by 
suicide was not adjudicated by the RO and was not developed 
for appellate review.

6.  Persuasive medical evidence demonstrates that in 1996 the 
veteran developed a malignant brain tumor (glioblastoma 
multiforme) which most likely would have caused death within 
6 months had he not chosen to terminate his life by a gunshot 
to the head but that the disorder was not associated with 
herbicide exposure.

7.  Service connection was not established for any disability 
during the veteran's life and a service-connected disability 
did not substantially or materially contribute to the cause 
of his death.

8.  The case does not involve a complex medical issue or 
controversy.


CONCLUSIONS OF LAW

1.  The primary cause of the veteran's death was not the 
result of disease or injury incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

2.  The criteria for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
have not been met.  38 U.S.C.A. § 3501 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.807 (2001).

3.  The need for an independent medical opinion is not shown.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 3.328 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded. 

VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the August 1997 statement of the case, the October 1998 Board 
decision, the September 2000 and July 2001 supplemental 
statements of the case, and March 2001 RO correspondence 
adequately notified the appellant of the evidence necessary 
to substantiate the claim and of the action to be taken by 
VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the matter on 
appeal have been obtained.  The appellant reported in an 
April 2001 statement in support of her claim that she had no 
additional medical evidence to submit and that all pertinent 
clinical treatment records had been submitted and, in fact, 
had been cited in the initial rating decision.

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  In this case, the Board 
notes the veteran's claims file was reviewed by a VA examiner 
in August 2000.  The Board finds that evidence sufficient for 
an adequate determination of the matter on appeal has been 
obtained.  In this regard, the Board further notes that the 
appellant's representative argues that the case should be 
submitted for an independent medical assessment to determine 
whether entitlement to service connection for the cause of 
the veteran's death is warranted.  The regulations provide 
for obtaining an advisory medical opinion when warranted by 
the medical complexity or controversy involved in a pending 
claim.  38 C.F.R. 
§ 3.328 (2001).  On the specific facts of this case, the 
Board finds that there is adequate medical evidence, and that 
the facts do not present a medical question of such 
complexity or controversy as to require an independent 
medical expert opinion.  Further, there are no medical 
questions raised that are not adequately addressed by the 
medical evidence of record.  Although the appellant has 
requested an independent medical expert opinion be obtained 
to resolve a medical controversy as to the possible 
relationship between the veteran's malignant brain tumor and 
his exposure to Agent Orange, the Board finds, based upon the 
available evidence of record, the requested additional 
development is not warranted.  The medical evidence includes 
a competent opinion by a VA specialist specifically 
addressing relevant matters involved in the issue on appeal.  
Consequently, the Board concludes that an independent expert 
medical opinion is not warranted in this case.  38 C.F.R. § 
3.328(a).

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
appellant to issue a decision at this time.  But see 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant.  Further development and 
further expending of VA's resources is not warranted.

Background

Service medical records are negative for diagnosis or 
treatment associated with the veteran's subsequently 
developed brain tumor.  Service records show the veteran was 
awarded the Vietnam Service Medal and the Vietnam Campaign 
Medal.

Private hospital records dated in April 1996 include 
diagnoses of glioblastoma multiforme.  Records indicate the 
disorder was metastatic and inoperative.  No opinions as to 
etiology were provided.

The veteran's death certificate shows he died in April 1996 
with the immediate cause of death as a gunshot wound to the 
head.  Astrocytoma was listed as an other significant 
condition contributing to death but not resulting in the 
underlying cause of death.  

An April 1996 autopsy report listed the cause of death as 
gunshot wound of the head.  An examination of the brain 
confirmed the presence of a tumor (glioblastoma) which showed 
central necrotic areas and peripheral increased vascularity.

In private medical correspondence dated in February 1997, Dr. 
M.A.L. noted the veteran had been a patient for many years 
and that he had been treated on a regular basis for 
hypertension and arteriosclerotic heart disease.  The 
physician's letterhead indicates his practice involves 
internal medicine and cardiology.  It was noted that in 
approximately April 1996 a radiological examination revealed 
the veteran had a malignant mass in the high left parietal 
regional and that a biopsy revealed Grade III Anaplastic 
Astrocytoma.  The physician stated that he had been informed 
that the veteran had been exposed to Agent Orange during 
service but that he was unable to determine whether or not 
the veteran's rare form of brain cancer was related to that 
exposure.

In a February 1997 statement in support of her application 
for VA benefits the appellant noted that the veteran's 
private physician had indicated that exposure to Agent Orange 
could not be ruled out as the cause of his cancer.  She also 
stated that since the veteran's death she had been informed 
that other veterans exposed to Agent Orange had died of the 
same type of cancer.  

In March 1997, the appellant submitted documents in support 
of her claim including March 1997 electronic mail 
correspondence from G.O. which stated VA studies into 
"BT's" and Agent Orange over the past 10 years revealed 
"no difference between Vietvets, same age veterans and the 
general male population BT rates."  Correspondence from D.G. 
noted her brother had served in Vietnam and had been 
diagnosed with "GBM" in 1973.  She stated her parents had 
worked very hard to get VA to recognize that his tumor was 
related to Agent Orange and that his death certificate listed 
Agent Orange as the cause of his death.  

Electronic mail correspondence from W.L. dated in March 1997 
noted her father had served in Vietnam and that he had a 
"gbm" for 13 months.  Correspondence from D.W. noted that 
he had served off the coast of Vietnam during the period from 
1966 to 1970 but that he was unaware if his "gbm" was 
related to Agent Orange exposure.  

A March 1997 statement apparently from P.R. noted he had 
served with the veteran in "Quang Duc Province" and that 
the veteran had been in that area during his entire tour in 
Vietnam.  

Private medical correspondence dated in March 1997 from Dr. 
R.J.S., a radiation oncologist, noted the veteran had been 
seen in April 1996 for consultation regarding the treatment 
of a Glioblastoma Multiforme, an incurable brain tumor, but 
that he committed suicide before concluding treatment.  It 
was noted, in essence, that the purpose of the letter was to 
convey support for the appellant's claim for VA benefits as a 
result of the veteran's active service in the Korean and 
Vietnam Wars and the potential causal connection between that 
service and his brain tumor.  The physician also noted that 
"[w]hile there [had] been no definitive studies that [had] 
linked this type of brain tumor with Agent Orange, there 
[had] also not been studies with evidence that could exclude 
it as a cause."

In her notice of disagreement, the appellant advanced 
contentions to the effect that the evidence in support of her 
claim was strong, compelling, and had not been given the 
proper weight.  She stated the number of Vietnam veterans who 
had developed this very rare form of cancer was 
disproportionate with statistics and clearly pointed to a 
relationship with exposure to Agent Orange.  

In March 1997, the appellant submitted a copy of electronic 
mail correspondence from D.W. indicating VA had found he was 
100 percent disabled.

In correspondence to the President dated in June 1997 the 
appellant's daughter, in essence, reiterated the appellant's 
claim and requested assistance in developing scientific 
evidence as to the possible relationship between the 
veteran's brain cancer and his exposure to Agent Orange.  She 
suggested the standard of proof used to establish service 
connection should be revised to require VA to disprove the 
connection between the veteran's service and his illness.

In her substantive appeal the appellant claimed reasonable 
doubt had not been properly applied in her claim and that she 
believed the evidence demonstrating a common link between 
this rare cancer and exposure to Agent Orange was compelling.  

Pursuant to the Board's October 1998 remand, a complete 
review of the claims folder was undertaken by a VA physician 
in August 2000.  Based upon a full review of the claims file, 
the physician reported that the veteran had herbicide 
exposure during military service and that in 1996 he 
developed a malignant brain tumor (glioblastoma multiforme) 
which most likely would have resulted in death within 6 
months but that he committed suicide by gunshot wound to the 
head.  The examiner, Dr. D.W., noted that the current 
available scientific medical evidence, including reviews of 
Cancernet, Mednet, and Devita medical oncology, did not 
support a conclusion of a cause of death associated with 
herbicide exposure.

In a September 2000 statement in support of her claim the 
appellant noted the RO had not contacted her for information 
as to additional information regarding the veteran's medical 
treatment.  She also requested information as to the medical 
credentials of the August 2000 VA examiner and copies of the 
scientific medical evidence reviewed.  

In December 2000, the RO, in essence, requested the appellant 
submit additional evidence in support of her claim as to the 
veteran's medical treatment.  

In a January 2001 statement in support of her claim the appellant 
stated she had not provided an additional VA Form 21-4142 for 
hospital records because the rating decision indicated that 
evidence had been received and considered by the RO.  She 
reiterated her claim and requested the RO provide copies of the 
evidence considered.  

A March 2001 VA memorandum noted Dr. D.W. was board certified in 
internal medicine and that he was a fellow of medical oncology.  

In an April 2001 statement in support of her claim the appellant 
reiterated her request for copies of the evidence considered and 
requested an independent medical expert's opinion be obtained to 
resolve the medical controversy in this case.

In an August 2001 statement in support of her claim the 
appellant, in essence, contended the August 2000 VA examiner's 
opinion was inadequate because he was not shown to have a "sub-
specialty in Agent Orange related diseases" as requested in the 
Board remand and because he did not review the private medical 
opinions of Drs. M.A.L. and R.J.S.  She reiterated her request 
for copies of the evidence considered and an independent medical 
expert opinion.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service connected disease or injury.  Where the evidence 
shows no reasonable adequate motive for suicide, it will be 
considered to have resulted from mental unsoundness and the 
act itself considered to be evidence of mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances that could lead 
a rational person to self-destruction.  38 U.S.C.A. § 1310 
(West 1991); Sheets v. Derwinski, 2 Vet. App. 512 (1992); 
38 C.F.R. § 3.302 (2001).  In the absence of a determination 
of an unsound mind, a veteran's death by suicide would be 
considered the result of his own willful misconduct, and 
service connection for the cause of death would be precluded.  
38 C.F.R. §§ 3.301(a), 3.302(a) (2001).

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Veterans diagnosed with an 
enumerated disease who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307 (2001).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996). 

The Federal Circuit Court has held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 
38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability causally shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and malignant tumors, become manifest to a compensable 
degree within one year after the veteran's military service 
ended, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

The Federal Circuit Court has held that a claimant seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

In this case, as a preliminary matter, the Board finds the 
issue of service connection for the cause of death by suicide 
has not been adjudicated by the RO and, consequently, has not 
been adequately developed for appellate review.  The Court 
has held that 38 U.S.C.A. § 7105 establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" prior to appellate review.  See Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  The Board finds, however, that a determination as to 
this matter is not required prior to an appellate review of 
the issue actually developed on appeal.

As to the principal matter on appeal, the Board finds 
persuasive medical evidence demonstrates the veteran's cause 
of death was not incurred in or aggravated by active service 
and that a disability related to service did not 
substantially or materially contribute to the cause of his 
death.  The Board further finds the persuasive medical 
evidence demonstrates no association between the veteran's 
malignant brain tumor and his exposure to herbicide agents 
during active service in Vietnam.  In addition, there is no 
evidence the veteran's brain tumor was manifested during 
active service or within the one-year presumptive period 
following service.  

Although the private medical opinions of record indicate a 
relationship between the veteran's brain cancer and his 
presumed exposure to Agent Orange during active service in 
Vietnam could not be excluded, the opinions do not provide 
any medical rationale for these statements.  In fact, the 
evidence indicates Dr. R.J.S. has an expertise in his 
practice of radiological oncology and that he knew of no 
studies either proving or disproving a relationship between 
this form of brain cancer and Agent Orange exposure.  It was 
the opinion of the August 2000 VA examiner, a fellow of 
oncology, based upon a "full" review of the evidence of 
record and the available scientific medical evidence, that 
the veteran's Glioblastoma Multiforme was not associated with 
his Agent Orange exposure.  In this case, the Board finds the 
August 2000 VA medical opinion is persuasive.  See Madden, 
125 F.3d 1477.

While the appellant has submitted statements and anecdotal 
evidence she believes indicates a link between the veteran's 
brain cancer and his exposure to Agent Orange, the evidence 
is not shown to have been provided by persons who have 
acquired an expertise as to the pertinent matter on appeal.  
The Court has held that competent medical evidence is 
required when the determinative issue involves medical 
causation.  See Grottveit, 5 Vet. App. 91.  In the absence of 
any competent 

contradictory evidence, the Board must conclude that 
additional development is not necessary and that entitlement 
to service connection for the cause of the veteran's death is 
not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
appellant's claim.


Eligibility for Survivors'/Dependents' Educational Assistance

For the purposes of dependents' educational assistance under 
Chapter 35, Title 38, United States Code, the child, spouse 
or surviving spouse of a veteran will have basic eligibility 
if certain conditions are met, including if a permanent total 
service-connected disability was in existence at the date of 
the veteran's death or the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501 (West 1991 
& Supp. 2001);  38 C.F.R. § 3.807 (2001).  In this case, the 
veteran was not service connected for any disability at the 
time of his death and, as noted above, the Board has 
determined that service connection for the cause of the 
veteran's death is not warranted.  Consequently, the 
appellant's claim fails because of an absence of legal merit 
and the appeal must be denied as a matter of law.  See 
Sabonis, 6 Vet. App. 426.



ORDER

Service connection for the cause of the veteran's death based 
on exposure to herbicide agents is denied.

Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

